Citation Nr: 1646440	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-33 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred on December 5, 2011, for treatment of pneumonia and renal failure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1997 to June 2000 and from January 2003 to March 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the North Florida/South Georgia Veterans Health System.  

The Veteran's record consists mainly of a paper claims file.  However, the Veterans Benefits Management System (VBMS) contains an October 2016 appellate brief.  Virtual VA contains VA treatment records from January 2006 to October 2012, and two rating decisions from August 2011 and October 2012.  Other documents in Virtual VA are not relevant to the instant appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to afford the Veteran another opportunity to present testimony before a Veterans Law Judge in a Travel Board hearing.  In his December 2012 VA substantive appeal, the Veteran requested a Travel Board hearing.  The record, which consists only of the medical expenses file, indicates the Veteran failed to appear for a Board hearing that was scheduled to occur in October 2014.  However, neither the paper claims file nor the electronic record document any notification letter being sent to the Veteran.  Further, no letter is of record notifying the Veteran of his failure to appear for the October 2014 hearing.  Additionally, Virtual VA contains several letters in this time frame sent to two different addresses.  Thus it is unclear of the Veteran received notice.  The Veteran did received a November 2014 letter informing him that his claims file had been transferred to the Board.  However, no mention of the missed hearing was included in that letter.  Based on the foregoing, the Board finds that the Veteran should be afforded another opportunity to appear at a hearing before a Veterans Law Judge.   


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the next available opportunity. Notice of the hearing must be mailed to the Veteran, and documentation of this notice must be associated with the record.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




